Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 29 March 2021.  Original Claims 1-20 have been canceled. In the claims filed 9 October 2020, Claims 21, 29, 30, 31, 34, 36 have been amended.  No claims in the instant filing have been amended.  Claims 21-38 are pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
(s) 21, 22, 27-30, 32, 33, 35-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choy et al. (US 5,506,952) in view of Rohrs et al. (US 8,321,537 A1) and further in view of Brewer et al. (US 5,963,207).

1-20. (Cancelled) 

Claim 21.  Choy discloses a method comprising: 
receiving a request to create a new custom action control, a Rule Book guides the user in the formulation of a correctly structure task rule (C. 4, L. 30-33), a rule is constructed on a notebook page (C. 4, L. 54-55) The page in the rule book containing the rule is equivalent to the custom action control;
in response to the request to create the new custom action control, providing a first graphical user interface ("GUI") comprising a plurality of action options corresponding to actions to be taken with respect to a designated message upon selection of the new custom action control, in an electronic mail system (C. 4, L. 9-11), a palette of icons is provided for building task rules (C. 4, L. 23-25), the rule is applied to incoming electronic mail (C. 4, L. 48-49), a mail package is retrieved from an in-basket and sent to a printer (C. 4, L. 62 – Column 5, L. 13), a Base icon represents sources of objects, for example an in basket, server in basket or a mail drawer (C. 8, L. 46-52), ; 
receiving a selection of one of a plurality of action options indicated in the first GUI, the user builds a task rule by selecting appropriate icons from a palette and locating them on a notebook page (C. 4, L. 23-26); 
associating the new custom action control with the selected action option from the first GUI such that a subsequent selection of the new custom action control initiates at least one action option, after a rule has been built, it can be executed on the computer, the rule can be represented as an icon on the display (C. 3, L. 3-5), the rule is applied to incoming electronic mail (C. 4, L. 48-49), a rule is constructed on a notebook page (C. 4, L. 54-55), a mail package is retrieved from an in-basket and sent to a printer (C. 4, L. 62 – Column 5, L. 13), Rules are constructed on pages of a notebook, equivalent to the custom action control, and are setup to be applied according to the source of a message and the type of message, thereby designating a message, therefore, based upon the source of the message and the type of message of ; and 
saving the new custom action control to a network server configured to provide the new custom action control to a messaging application, storage devices may be utilized to store or retrieve applications or resource objects by any user within the data processing system, such as the guided rule building method (C. 3, L. 38-44), the host computer may also be coupled to a storage device which may serve as a remote storage for the workstations (C. 3, L. 55-57), once the rule is built it is made available for a next execution and may be implemented on any workstation or on the host computer (C. 4, L. 1-6), the Rule Book can be used to define task rules in an electronic mail expert system (C. 4, L. 9-12) Any User may access the rule building method resources stored on any of the storage devices 21 attached to any of the workstations, and the once built, a rule and the expert mail system can .  

Choy does not explicitly disclose actions to be taken with respect to a designated active message, as disclosed in the claims.  However, Choy discloses the expert mail system provides the ability to send electronic mail messages, forward electronic mail messages and other operations for dealing with electronic mail (C. 1, L. 16-18) after a rule has been built, it can be executed on the computer, the rule can be represented as an icon on the display (C. 3, L. 3-5) opening an electronic mail package in a window and replying to an electronic mail package (C. 8, L. 62-64).  In the same field of invention, Rohrs discloses a control “Send invitation” displayed in an email message window associated with a designated active message (Fig. 6).  In Choy, while the displayed icon representing a rule to be executed with respect to at least one email, Choy does not explicitly disclose that the icon is associated with a designated active message.  Therefore, considering the teachings of Choy and Rohrs, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine actions to be taken with respect to a designated active message with the teachings of Choy.  One would have been motivated to combine actions to be taken with respect to a designated active message with the teachings of Choy because Choy is directed to developing task rules to be applied to incoming 

Choy does not disclose wherein one of the plurality of action options includes a share custom action control option configured to share the custom action control between at least two users, as disclosed in the claims.  However, in the same field of invention, Rohrs discloses modular applications, known as gadgets, may be placed on a home page or desktop (C. 3, L. 24-27), a user is able to share personalized gadgets with multiple users (C. 3, L. 37-39) through a UI that provides direct access to sharing functions for displayed gadgets by clicking an icon or link associated with a gadget (C. 3, L. 65 – Column 4, L. 5, Fig. 2) The user interface displayed in Fig. 2 of Rohrs is analogous to the claimed graphical user interface comprising a plurality of action options and the icon or link associated with each gadget is analogous to the claimed share custom action control option.  Therefore, considering the teachings of Choy and Rohrs, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein one of the plurality of action options includes a share custom action control option configured to share the custom action control between at least two users with the teachings of Choy and Rohrs.  One would have been motivated to combine wherein one of the plurality of action options includes a share custom action control option configured to share the custom action control between at least two users with the teachings of Choy and Rohrs to provide a more effective way to share resuable functionality so that users may avoid unnecessarily duplicating useful controls (Rohrs: Column 1, L. 31-35).

Choy does not disclose determining whether the one of the plurality of action options has been selected previously; when the one of the plurality of action options has not been selected previously, providing a second GUI including at least one custom option for the one of the plurality of action options, as disclosed in the claims.  However, Brewer discloses displaying a series of controls (tabs) and a selected control in a window (C. 4, L. 42-47) and displaying a set of configurable options for the selected control in a separate window, including options that have been configured for other similar controls and options that have not been configured for the currently selected control in a separate window (C. 4, L. 64 – C. 5, L. 11) a determination is made whether the options for the selected control have been previously configured and the unconfigured options for the selected control are displayed in a specific area (C. 6, L. 18-25, L. 51-58, Fig. 3, 4A, 4B) The purpose of determining whether an action option has been previously selected is to allow a user to configure the unconfigured options; therefore, the determination in Brewer of whether or not the options of a control have been previously configured and displaying the previously unconfigured options separately can be interpreted to be that the configurable .  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine determining whether the one of the plurality of action options has been selected previously; when the one of the plurality of action options has not been selected previously, providing a second GUI including at least one custom option for the one of the plurality of action options with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine determining whether the one of the plurality of action options has been selected previously; when the one of the plurality of action options has not been selected previously, providing a second GUI including at least one custom option for the one of the plurality of action options with the teachings of Choy, Rohrs and Brewer because Choy is directed to developing task rules to be applied to incoming electronic mail messages and it would make Choy more flexible and give the use of Choy more control to allow the user to have more control over specific selected messages for the task rules.

Choy does not disclose providing a second GUI including a default option, as disclosed in the claims.  However, Brewer discloses when the unconfigured options are displayed for the selected control, previously configured options for similar control are displayed to give the user the option of configuring the options of the selected control with the same values as the previously selected options of the similar controls (C. 5, L. 11-20) The previously configured .  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine providing a second GUI including a default option with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine providing a second GUI including a default option with the teachings of Choy, Rohrs and Brewer because Choy is directed to developing task rules to be applied to incoming electronic mail messages and it would make Choy more flexible and give the use of Choy more control to allow the user to have more control over specific selected messages for the task rules.

Choy does not disclose saving the new custom action control to a network server configured to provide the new custom action control to a plurality of instances of a messaging application, as disclosed in the claims.  However, Choy discloses storage devices may be utilized to store or retrieve applications or resource objects by any user within the data processing system, such as the guided rule building method (C. 3, L. 38-44), the host computer may also be coupled to a storage device which may serve as a remote storage for the workstations (C. 3, L. 55-57), once the rule is built it is made available for a next execution and may be implemented on any workstation or on the host computer (C. 4, L. 1-6), the Rule Book can be used to define task rules in an electronic mail expert system (C. 4, L. 9-12) .  Rohrs discloses a server hosts the sender’s gadget files and a URI sent to the recipient allows the recipient to access the shared gadget (C. 6, L. 49-58).  Brewer discloses the invention of Brewer may be used to define a form to be distributed to a group of customers (C. 7, L. 8-9) or to customize application programs for computer network users (C. 7, L. 35-38) The combination of Choy, Rohrs and Brewer allows clients from various devices to access the task rules defined in Choy and for the task rules in Choy to be distributed to other users (customers and computer network users).  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine saving the new custom action control to a network server configured to provide the new custom action control to a plurality of instances of a messaging application with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine saving the new custom action control to a network server configured to provide the new custom action control to a plurality of instances of a messaging application with the teachings of Choy, Rohrs and Brewer in order to allow Choy to be more flexible and efficient by allowing the task rules to be accessible by more than one user or by a user from multiple client devices, 

Claim 22.  Choy, Rohrs and Brewer disclose the method of claim 21, and Choy discloses after a rule has been built, it can be executed on the computer, the rule can be represented as an icon on the display (C. 3, L. 3-5) the task rules are stored in a tabbed notebook metaphor (C. 4, L. 25-29) and Rohrs discloses “Choose gadget type” and “Customize and Publish” options and an action control (Send invitation) are displayed in a window adjacent to a message (Fig. 6) and Brewer discloses a user selects an item and a window with configurable controls represented by tabs is displayed (C. 4, L. 10-16, Figs. 2 and 3) previously configured options may be displayed in a column to one side of a window for applying the options (C. 4, L. 64 – C. 5, L. 11) wherein the item may be a client machine, a subnetwork containing a group of client machines (C. L. 12-16) a form with customized fields to be distributed to particular customers (C. 7, L. 8-12) or an application program customized for computer network users (C. 7, L. 36-38) Fig. 4 of Applicant’s specification shows that the custom action controls are displayed in an email message window, which is the claimed first graphical user interface, and from that window, a user may select an option to create new actions or manage actions; the tabbed configurable options for the .  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine providing the new custom action control comprises providing the new custom action control in a gallery on the GUI adjacent to a message window comprising the designated active message with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine providing the new custom action control comprises providing the new custom action control in a gallery on the GUI adjacent to a message window comprising the designated active message with the teachings of Choy, Rohrs and Brewer to provide a convenient way for the user to access the task rules in Choy, Rohrs and Brewer for each email message.

Claim 27.  Choy, Rohrs and Brewer disclose the method of claim 21, and Choy discloses storage devices may be utilized to store or retrieve applications or resource objects by any user within the data processing system, such as the guided rule building method (C. 3, L. 38-44), the host computer may also be coupled to a storage device which may serve as a remote storage for the workstations (C. 3, L. 55-57), once the rule is built it is made available for a next execution and may be implemented on any workstation .  Rohrs discloses a server hosts the sender’s gadget files and a URI sent to the recipient allows the recipient to access the shared gadget (C. 6, L. 49-58) and Brewer discloses the invention of Brewer may be used to define a form to be distributed to a group of customers (C. 7, L. 8-9) or to customize application programs for computer network users (C. 7, L. 35-38).  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine importing the new custom control based on providing the new custom action control to the network server; and using the new custom control in a second instance of the messaging application with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine importing the new custom control based on providing the new custom action control to the network server; and using the new custom control in a second instance of the messaging application with the teachings of Choy, Rohrs and Brewer in order to allow Choy to be more flexible and efficient by allowing the task rules to be accessible by more than one user or by a user from multiple client devices, thereby saving the user the time of developing common tasks that the user may access from multiple locations and devices.

Claim 28.  Choy, Rohrs and Brewer disclose the method of claim 21, and Choy further discloses receiving a single user input comprising a selection of the new custom action the expert mail system provides the ability to send electronic mail messages, forward electronic mail messages and other operations for dealing with electronic mail (C. 1, L. 16-18), after a rule has been built, it can be executed on the computer, the rule can be represented as an icon on the display (C. 3, L. 3-5), retrieving an electronic mail (package) from an in-basket (C. 5, L. 4-7), opening an electronic mail package in a window and replying to an electronic mail package (C. 8, L. 62-64) Choy is directed to an expert electronic mail system where a user may send, forward or reply to electronic mails, and Choy is further directed to retrieving electronic mails from an in-basket and opening an electronic mail package in a window, the rule may be represented by an icon on the display and Brewer further discloses an item is an entity being configured by having one or more options (properties) associated with it, wherein an element is a member of a list of possible options that may be associated with the item (C. 4, L. 4-10) wherein information about a selected item may be displayed in a window (C. 4, L. 12-16) previously configured options may be displayed in a column to one side of a window for applying the options (C. 4, L. 64 – C. 5, L. 11) a user may select an item from a set of items for the purpose of configuring the option of the item; a determination is made .  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine selecting an email message as the designated active message; providing on a second GUI, the new custom action control comprising an icon corresponding to the selected action option to be performed with respect to the designated active message, in response to receiving the selection of the new custom action control, performing the selected action option with respect to the designated active message with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine selecting an email message as the designated active message; providing on a second GUI, the new custom action control comprising an icon corresponding to the selected action option to be performed with respect to the designated active message, in response to receiving the selection of the new custom action control, performing the selected action option with respect to the designated active message with the teachings of Choy, Rohrs and Brewer because Choy is directed to developing task rules to be applied to incoming electronic mail 

Claim 29.  Choy discloses of an optical disk, a magnetic storage device or a solid-state storage device having computer executable instructions stored thereon which, when executed by a computer, cause the computer to: 
receive a request to customize a custom action control for performing actions on email messages, a Rule Book guides the user in the formulation of a correctly structure task rule (C. 4, L. 30-33), a rule is constructed on a notebook page (C. 4, L. 54-55) The page in the rule book containing the rule is equivalent to the custom action control; 
in response to the request to customize the custom action control, provide a first graphical user interface comprising a plurality of selectable actions corresponding to actions to be taken upon the email messages upon selection of the custom action control, in an electronic mail system (C. 4, L. 9-11), a palette of icons is provided for building task rules (C. 4, L. 23-25), the rule is applied to incoming electronic mail (C. 4, L. 48-49), a mail package is retrieved from an in-basket and sent to a printer (C. 4, L. 62 – Column 5, L. 13), a Base icon represents sources of objects, for example an in basket, server in basket or a mail drawer (C. 8, L. 46-52), immediate objects are objects ; 
receive a selection of at least one action to be taken with respect to the email messages, the at least one action indicated in the first graphical user interface, the user builds a task rule by selecting appropriate icons from a palette and locating them on a notebook page (C. 4, L. 23-26) Since the claim does not require that a user select the custom action control, the system of Choy selecting a task rule to operate on an email based on the source and type of email meets the requirements of the claim; 
associate the custom action control with the at least one action selected such that a subsequent selection of the custom action control initiates the at least one action on the email messages; provide the custom action control comprising an icon for display on the first graphical user interface; receive a selection of the custom action control; in response to receiving the selection of the custom action control, perform the at least one action associated with the custom action control, after a rule has been built, it can be executed on the computer, the rule can be represented as an icon on the display (C. 3, L. 3-5), the rule is applied to incoming ; and 
store the custom action control to a network server configured to provide the custom action control to a messaging application, storage devices may be utilized to store or retrieve applications or resource objects by any user within the data processing system, such as the guided rule building method (C. 3, L. 38-44), the host computer may also be coupled to a storage device which may serve as a remote storage for the workstations (C. 3, L. 55-57), once the rule is built it is made available for .  
 
Choy does not disclose performing actions on a subsequently selected email message; actions to be taken upon the subsequently selected email message upon selection of the custom action control, as disclosed in the claims.  However, Choy discloses the expert mail system provides the ability to send electronic mail messages, forward electronic mail messages and other operations for dealing with electronic mail (C. 1, L. 16-18) after a rule has been built, it can be executed on the computer, the rule can be represented as an icon on the display (C. 3, L. 3-5) opening an electronic mail package in a window and replying to an electronic mail package (C. 8, L. 62-64).  In the same field of invention, Rohrs discloses a control “Send invitation” displayed in an email message window associated with a designated active message (Fig. 6).  In Choy, while the displayed icon representing a rule to be executed with respect to at least one email, Choy does not .  Therefore, considering the teachings of Choy and Rohrs, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine performing actions on a subsequently selected email message; actions to be taken upon the subsequently selected email message upon selection of the custom action control with the teachings of Choy.  One would have been motivated to combine performing actions on a subsequently selected email message; actions to be taken upon the subsequently selected email message upon selection of the custom action control with the teachings of Choy because Choy is directed to developing task rules to be applied to incoming electronic mail messages and it would make Choy more flexible and give the use of Choy more control to allow the user to have more control over specific selected messages for the task rules.

Choy does not disclose wherein one of the plurality of selectable actions includes a share custom action control option configured to share the custom action control between at least two users, as disclosed in the claims.  However, in the same field of invention, Rohrs discloses modular applications, known as gadgets, may be placed on a home page or desktop (C. 3, L. 24-27), a user is able to share personalized gadgets with multiple users (C. 3, L. 37-39) through a UI that provides direct access to sharing functions for displayed gadgets by clicking an icon or link associated with a gadget (C. 3, L. 65 – Column 4, L. 5, Figure 2) The user interface displayed in Figure 2 of Rohrs is analogous to the claimed graphical user interface comprising a .  Therefore, considering the teachings of Choy and Rohrs, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein one of the plurality of selectable actions includes a share custom action control option configured to share the custom action control between at least two users with the teachings of Choy and Rohrs.  One would have been motivated to combine wherein one of the plurality of selectable actions includes a share custom action control option configured to share the custom action control between at least two users with the teachings of Choy and Rohrs to provide a more effective way to share resuable functionality so that users may avoid unnecessarily duplicating useful controls (Rohrs: C. 1, L. 31-35).

Choy does not disclose determine whether the at least one action to be taken has been selected previously; when the at least one action to be taken has not been selected previously, provide a second graphical user interface including at least one custom option for the at least one action to be taken, as disclosed in the claims.  However, Brewer discloses displaying a series of controls (tabs) and a selected control in a window (C. 4, L. 42-47) and displaying a set of configurable options for the selected control in a separate window, including options that have been configured for other similar controls and options that have not been configured for the currently selected control in a separate window (C. 4, L. 64 – C. 5, L. 11) a determination is made whether the options .  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine whether the at least one action to be taken has been selected previously; when the at least one action to be taken has not been selected previously, provide a second graphical user interface including at least one custom option for the at least one action to be taken with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine whether the at least one action to be taken has been selected previously; when the at least one action to be taken has not been selected previously, provide a second graphical user interface including at least one custom option for the at least one action to be taken with the teachings of Choy, Rohrs and Brewer because Choy is directed to developing task rules to be applied to incoming electronic mail messages and it would make Choy more flexible and give the use of Choy more control to allow the user to have more control over specific selected messages for the task rules.

second graphical user interface including a default option, as disclosed in the claims.  However, Brewer discloses when the unconfigured options are displayed for the selected control, previously configured options for similar control are displayed to give the user the option of configuring the options of the selected control with the same values as the previously selected options of the similar controls (C. 5, L. 11-20) The previously configured options of similar controls, that are displayed in a separate area adjacent to the unconfigured options of the selected control, are analogous to the claimed default options.  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a second graphical user interface including a default option with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine a second graphical user interface including a default option with the teachings of Choy, Rohrs and Brewer because Choy is directed to developing task rules to be applied to incoming electronic mail messages and it would make Choy more flexible and give the use of Choy more control to allow the user to have more control over specific selected messages for the task rules.

Choy does not disclose provide the custom action control comprising an icon for display on the first graphical user interface in a gallery adjacent to a message window comprising an active message, as disclosed in the claims.  However, Choy discloses after a rule has been built, it can be executed on the computer,  and Rohrs discloses “Choose gadget type” and “Customize and Publish” options and an action control (Send invitation) are displayed in a window adjacent to a message (Fig. 6) and Brewer discloses a user selects an item and a window with configurable controls represented by tabs is displayed (C. 4, L. 10-16, Figs. 2 and 3) previously configured options may be displayed in a column to one side of a window for applying the options (C. 4, L. 64 – C. 5, L. 11) wherein the item may be a client machine, a subnetwork containing a group of client machines (C. L. 12-16) a form with customized fields to be distributed to particular customers (C. 7, L. 8-12) or an application program customized for computer network users (C. 7, L. 36-38) Fig. 4 of Applicant’s specification shows that the custom action controls are displayed in an email message window, which is the claimed first graphical user interface, and from that window, a user may select an option to create new actions or manage actions; the tabbed configurable options for the selected item in Brewer Figs. 2 and 3 are analogous to the selectable options in Applicant’s Fig. 4 and combined with the options to create and configure custom controls displayed in the message window of Rohrs, renders the selectable options displayed in the message window of Applicant’s Fig. 4.  Therefore, considering the teachings of Choy, combine provide the custom action control comprising an icon for display on the first graphical user interface in a gallery adjacent to a message window comprising an active message with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine provide the custom action control comprising an icon for display on the first graphical user interface in a gallery adjacent to a message window comprising an active message with the teachings of Choy, Rohrs and Brewer because Choy is directed to developing task rules to be applied to incoming electronic mail messages and it would make Choy more flexible to allow the user to have more control over specific selected messages for the task rules.

Choy does not disclose store the custom action control to a network server configured to provide the custom action control to a plurality of distributed instances of a messaging application, as disclosed in the claims.  However, Choy discloses storage devices may be utilized to store or retrieve applications or resource objects by any user within the data processing system, such as the guided rule building method (C. 3, L. 38-44), the host computer may also be coupled to a storage device which may serve as a remote storage for the workstations (C. 3, L. 55-57), once the rule is built it is made available for a next execution and may be implemented on any workstation or on the host computer (C. 4, L. 1-6), the Rule Book can be used to define task rules in an electronic mail expert system (C. 4, L. 9-12) Any User may access the rule building method resources stored on .  Rohrs discloses a server hosts the sender’s gadget files and a URI sent to the recipient allows the recipient to access the shared gadget (C. 6, L. 49-58).  Brewer discloses the invention of Brewer may be used to define a form to be distributed to a group of customers (C. 7, L. 8-9) or to customize application programs for computer network users (C. 7, L. 35-38) The combination of Choy, Rohrs and Brewer allows clients from various devices to access the task rules defined in Choy and for the task rules in Choy to be distributed to other users (customers and computer network users).   Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine store the custom action control to a network server configured to provide the custom action control to a plurality of distributed instances of a messaging application with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine store the custom action control to a network server configured to provide the custom action control to one or more other instances of a messaging application with the teachings of Choy, Rohrs and Brewer in order to allow Choy to be more flexible and efficient by allowing the task rules to be accessible by more than one user or by a user from multiple client devices, thereby saving the user the time of developing common tasks that the user may access from multiple locations and devices.

Claim 30.  Choy, Rohrs and Brewer disclose the optical disk, magnetic storage device or solid-state storage device of claim 29, and Choy further discloses the request to customize the custom action control comprises a type of custom action control, and wherein the first graphical user interface is configured according to the type of custom action control requested, in step 59, the method proceeds to fetch a window frame 32 (see FIG. 3) for the Rule Book. The window frame provides a background graphical display for the Rule Book 31. After fetching the window frame, the method then determines which page 37 of the notebook 34 (see FIG. 3) to open, step 61 (C. 5, L. 66-67) A page is designated for a particular task rule and Figures 2 and 3 clearly show that each page is labeled.  Each page can be considered to be a particular type of rule. 

Claim 32.  Choy, Rohrs and Brewer disclose the optical disk, magnetic storage device or solid-state storage device of claim 29, and Choy further discloses the request to customize the custom action control comprises a request to create a new custom action control, multiple notebook pages 37 are available in the notebook 34 so that multiple task rules may be created and stored thereon (C. 4, L. 27-29), a user starts an email application which opens icons and windows of the email application; a user may open a rule book and the icon palette (C. 5, L. 50-54), a user may . 

Claim 33.  Choy, Rohrs and Brewer disclose the optical disk, magnetic storage device or solid-state storage device of claim 29, and Choy further discloses the request to customize the custom action control comprises a request to edit an existing custom action control, editing a rule (C. 10, L. 52-57). 

Claim 35.  Choy, Rohrs and Brewer disclose the optical disk, magnetic storage device or solid-state storage device of claim 29, but do not explicitly disclose the computer executable instructions when executed by a second computer, cause the second computer to: import the custom control based on providing the custom action control to the network server; and use the custom control in a second instance of the messaging application executing on the second computer, as disclosed in the claims.  However, Choy discloses the expert mail system provides the ability to send electronic mail messages, forward electronic mail messages and other operations for dealing with electronic mail (C. 1, L. 16-18) after a rule has been built, it can be executed on the computer, the rule can be represented as an icon on the display (C. 3, L. 3-5) storage devices may be utilized to store or retrieve applications or resource objects by any user within the data processing system, such as the guided rule building method (C. 3, L. 38-44), the host computer may also be coupled to a storage device which may serve as a remote storage for the , and Rohrs discloses a server hosts the sender’s gadget files and a URI sent to the recipient allows the recipient to access the shared gadget (C. 6, L. 49-58) and Brewer discloses the invention of Brewer may be used to define a form to be distributed to a group of customers (C. 7, L. 8-9) or to customize application programs for computer network users (C. 7, L. 35-38)  The combination of Brewer with Choy would provide the .  The combination of Choy, Rohrs and Brewer allows clients from various devices to access the task rules defined in Choy.  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the computer executable instructions when executed by a second computer, cause the second computer to: import the custom control based on providing the custom action control to the network server; and use the custom control in a second instance of the messaging application executing on the second computer with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine the computer executable instructions when executed by a second computer, cause the second computer to: import the custom control based on providing the custom action control to the network server; and use the custom control in a second instance of the messaging application executing on the second computer with the teachings of Choy, Rohrs and Brewer in order to allow Choy to be more flexible and efficient by allowing the task rules to be accessible by more than one user thereby saving the user the time of developing common tasks.


display custom action controls each comprising an icon, after a rule has been built, it can be executed on the computer, the rule can be represented as an icon on the display (C. 3, L. 3-5), a Rule Book guides the user in the formulation of a correctly structure task rule (C. 4, L. 30-33), a rule is constructed on a notebook page (C. 4, L. 54-55) Each page in the rule book containing the rule is equivalent to a custom action control and each rule is represented by an icon on the display, 
provide a manage custom actions control with the gallery, receive a selection of the manage custom actions control, in response to receiving the selection of the manage custom actions control, provide a manage custom actions graphical user interface, a user starts an email application which opens icons and windows of the email application; a user may open a rule book and the icon palette (C. 5, L. 50-54), a user may select to open a rule book via a menu (C. 5, L. 59-62), providing a palette to construct a visual rule (C. 6, L. 9-18) 
comprising a preview of each of the plurality of custom action controls, opening a rule notebook and displaying a default page notebook page, reading the rules that have been saved for the rules , a palette of icons is provided for building task rules (C. 4, L. 23-25), the rule is applied to incoming electronic mail (C. 4, L. 48-49) The notebook pages display previously saved rules which is a preview of the rule, and 
a plurality of selectable controls for modifying at least one of the plurality of custom action controls within the gallery, receive a control selection corresponding to a desired modification of at least one of the plurality of custom action controls within the gallery, in response to receiving the control selection, modify the at least one of the plurality of custom action controls according to the control selection, the user can also edit the rule by removing an icon or changing its position within the rule (C. 2, L. 50-6), editing a rule by removing icons (C. 10, L. 52-60), and 
store the custom action control to a network server configured to provide the custom action control to one or more instances of a messaging application, storage devices may be utilized to store or retrieve applications or resource objects by any user within the data processing system, such as the guided rule building method (C. 3, L. 38-44), the host computer may also be coupled to a storage device which may serve as a remote storage for the workstations (C. 3, L. 55-57), once the rule is built it is made available for a next execution and may be implemented on any workstation or on the host computer (C. 4, L. 1-6), the Rule Book can be used to .  
 
Choy does not disclose display a gallery on a first graphical user interface ("GUI") comprising a plurality of custom action controls each comprising an icon adjacent to a message window comprising an active message, the active message comprising a selected email message, each custom action control defining a plurality of actions previously indicated to be taken with respect to the active message, as disclosed in the claims.  However, Choy discloses after a rule has been built, it can be executed on the computer, the rule can be represented as an icon on the display (C. 3, L. 3-5) the task rules are stored in a tabbed notebook metaphor (C. 4, L. 25-29).  In the same field of invention, Rohrs discloses “Choose gadget type” and “Customize and Publish” options and an action control (Send invitation) are displayed in a window adjacent to a message (Fig. 6) and Brewer discloses a user selects an item and a window with configurable controls represented by tabs is displayed (C. 4, L. 10-16, Figs. 2 and 3) previously configured options may be displayed in a column to one side of a window for applying the options (C. 4, L. 64 – C. .  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine display a gallery on a first graphical user interface ("GUI") comprising a plurality of custom action controls each comprising an icon adjacent to a message window comprising an active message, the active message comprising a selected email message, each custom action control defining a plurality of actions previously indicated to be taken with respect to the active message with the teachings of Choy.  One would have been motivated to combine display a gallery on a first graphical user interface ("GUI") comprising a plurality of custom action controls each comprising an icon adjacent to a message window comprising an active message, the active message comprising a selected email message, each custom action control defining a plurality of actions previously indicated to be taken with respect to the active message with the teachings of Choy because Choy is directed to developing task rules to be applied to incoming electronic mail messages and it would make Choy more flexible and give the use of Choy more control 

Choy does not disclose wherein one of the plurality of custom action controls includes a share custom action control option configured to share the custom action control between at least two users, as disclosed in the claims.  However, Rohrs discloses modular applications, known as gadgets, may be placed on a home page or desktop (C. 3, L. 24-27), a user is able to share personalized gadgets with multiple users (C. 3, L. 37-39) through a UI that provides direct access to sharing functions for displayed gadgets by clicking an icon or link associated with a gadget (C. 3, L. 65 – Column 4, L. 5, Fig. 2) The user interface displayed in Fig. 2 of Rohrs is analogous to the claimed graphical user interface comprising a plurality of action options and the icon or link associated with each gadget is analogous to the claimed share custom action control option.  Therefore, considering the teachings of Choy, Rohrs and Brewwer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein one of the plurality of custom action controls includes a share custom action control option configured to share the custom action control between at least two users with the teachings of Choy, Rohrs and Brewwer.  One would have been motivated to combine wherein one of the plurality of custom action controls includes a share custom action control option configured to share the custom action control between at least two users with the teachings of Choy, Rohrs and Brewwer to provide a more effective way 

Choy does not disclose determine whether the control has been selected previously; when the control has not been selected previously, provide a second GUI including at least one custom option for the control, as disclosed in the claims.  However, Brewer discloses displaying a series of controls (tabs) and a selected control in a window (C. 4, L. 42-47) and displaying a set of configurable options for the selected control in a separate window, including options that have been configured for other similar controls and options that have not been configured for the currently selected control in a separate window (C. 4, L. 64 – C. 5, L. 11) a determination is made whether the options for the selected control have been previously configured and the unconfigured options for the selected control are displayed in a specific area (C. 6, L. 18-25, L. 51-58, Fig. 3, 4A, 4B) The purpose of determining whether an action has been previously selected is to allow a user to configure the unconfigured action; therefore, the determination in Brewer of whether or not the options of a control have been previously configured and displaying the previously unconfigured options separately can be interpreted to be that the configurable options have not been previously selected.  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of combine determine whether the control has been selected previously; when the control has not been selected previously, provide a second GUI including at least one custom option for the control with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine determine whether the control has been selected previously; when the control has not been selected previously, provide a second GUI including at least one custom option for the control with the teachings of Choy, Rohrs and Brewer because Choy is directed to developing task rules to be applied to incoming electronic mail messages and it would make Choy more flexible and give the use of Choy more control to allow the user to have more control over specific selected messages for the task rules.

Choy does not disclose a second GUI including a default option, as disclosed in the claims.  However, Brewer discloses when the unconfigured options are displayed for the selected control, previously configured options for similar control are displayed to give the user the option of configuring the options of the selected control with the same values as the previously selected options of the similar controls (C. 5, L. 11-20) The previously configured options of similar controls, that are displayed in a separate area adjacent to the unconfigured options of the selected control, are analogous to the claimed default options.  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a second GUI including a default option with the teachings of Choy, Rohrs and Brewer.  One would combine a second GUI including a default option with the teachings of Choy, Rohrs and Brewer because Choy is directed to developing task rules to be applied to incoming electronic mail messages and it would make Choy more flexible and give the use of Choy more control to allow the user to have more control over specific selected messages for the task rules.

Choy does not disclose store the custom action control to a network server configured to provide the custom action control to a plurality of instances of a messaging application, as disclosed in the claims.  However, Choy discloses storage devices may be utilized to store or retrieve applications or resource objects by any user within the data processing system, such as the guided rule building method (C. 3, L. 38-44), the host computer may also be coupled to a storage device which may serve as a remote storage for the workstations (C. 3, L. 55-57), once the rule is built it is made available for a next execution and may be implemented on any workstation or on the host computer (C. 4, L. 1-6), the Rule Book can be used to define task rules in an electronic mail expert system (C. 4, L. 9-12) Any User may access the rule building method resources stored on any of the storage devices 21 attached to any of the workstations, and the once built, a rule and the expert mail system can be implemented on the host computer which includes remote storage.  Rohrs discloses a server hosts the sender’s gadget files and a URI sent to the recipient allows the recipient to access the shared gadget (C. .  Brewer discloses the invention of Brewer may be used to define a form to be distributed to a group of customers (C. 7, L. 8-9) or to customize application programs for computer network users (C. 7, L. 35-38) The combination of Choy, Rohrs and Brewer allows clients from various devices to access the task rules defined in Choy and for the task rules in Choy to be distributed to other users (customers and computer network users).  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine store the custom action control to a network server configured to provide the custom action control to a plurality of instances of a messaging application with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine store the custom action control to a network server configured to provide the custom action control to a plurality of instances of a messaging application with the teachings of Choy, Rohrs and Brewer in order to allow Choy to be more flexible and efficient by allowing the task rules to be accessible by more than one user or by a user from multiple client devices, thereby saving the user the time of developing common tasks that the user may access from multiple locations and devices.

Claim 37.  Choy, Rohrs and Brewer disclose the system of claim 36, and Choy discloses storage devices may be utilized to store or retrieve applications or resource objects by any user within the data processing system, such as the guided rule building method (C. , and Rohrs discloses a send button associated with the gadget for sharing the gadget and an edit button for configuring the gadget (C. 4, L. 13-17) a server hosts the sender’s gadget files and a URI sent to the recipient allows the recipient to access the shared gadget (C. 6, L. 49-58).  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a selectable control for modifying at least one of the plurality of custom action controls within the gallery comprises a sharing control with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine a selectable control for modifying at least one of the plurality of custom action controls within the gallery comprises a sharing control operative to provide one or more of the plurality of custom action controls to the network server with the teachings of Choy, Rohrs and Brewer in order to allow Choy to be more flexible and efficient by allowing the task rules to be accessible by more than one user or by a user from multiple client devices, thereby saving the user the time of developing common tasks that the user may access from multiple locations and devices.

Claim 38.  Choy, Rohrs and Brewer disclose the system of claim 36, and Choy discloses storage devices may be utilized to store or retrieve applications or resource objects by any user within the data processing system, such as the guided rule building method (C. 3, L. 38-44), the host computer may also be coupled to a storage device which may serve as a remote storage for the workstations (C. 3, L. 55-57), once the rule is built it is made available for a next execution and may be implemented on any workstation or on the host computer (C. 4, L. 1-6), the Rule Book can be used to define task rules in an electronic mail expert system (C. 4, L. 9-12), once a rule is updated, the rules database is updated (C. 6, L. 59-61) Any User may access the rule building method resources stored on any of the storage devices 21 attached to any of the workstations, and the once built, a rule  and Rohrs discloses a server hosts the sender’s gadget files and a URI sent to the recipient allows the recipient to access the shared gadget (C. 6, L. 49-58) The combination of Choy, Rohrs and Brewer allows clients from various devices to access the task rules defined in Choy.  Therefore, considering the teachings of Choy, Rohrs and Brewer, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the stored computer executable instructions further cause a second computer processor to: import the custom control based on providing the new custom action control to the network server; and use the custom control in a second instance of the messaging application executing on the second computer with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine the stored computer executable instructions further cause a second computer processor to: import the custom control based on providing the new custom action control to the network server; and use the custom control in a second instance of the messaging application executing on the second computer with the teachings of Choy, Rohrs and Brewer in order to allow Choy to be more flexible and efficient by allowing the task rules .

Claim(s) 23, 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choy et al. (US 5,506,952) in view of Rohrs et al. (US 8,321,537 A1) and Brewer et al. (US 5,963,207) and further in view of Clark et al. (US 5,995,101) and Nagasawa et al. (US 2005/0071771 A1).

Claim 23.  Choy, Rohrs and Brewer disclose the method of claim 21, but do not disclose the GUI further comprises a text entry field for receiving text to be displayed when a mouse hovers over the new custom action control and an icon control for selecting an icon from a plurality of icons to be associated with the new custom action control, as disclosed in the claims.  However, in the same field of invention, Clark discloses the program also may allow the user to alter the information provided at the various levels of a multi-level tool tip, for example, by customizing the tool tip information by means of a "user options" control (e.g., dialog, menu, etc.) (C. 4, L. 11-15).  Therefore, considering the teachings of Choy, Rohrs, Brewer and Clark, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a text entry field for receiving text to be displayed when a mouse hovers over the new custom action control with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine a text entry field for receiving text to be displayed when a mouse hovers over the new custom action control with the teachings of Choy, Rohrs and Brewer in order to tailor the presentation of the information to the user's needs (Clark: Column 2, L. 5-8).

Choy, Rohrs, Brewer and Clark do not disclose the GUI further comprises an icon control for selecting an icon from a plurality of icons to be associated with the new custom action control, as disclosed in the claims.  However, in the same field of invention, Nagasawa discloses when Set Icon 34 is selected (Step S9), the user can edit the name and the symbol image of the icon 61 displayed in the display 9. As several thumbnail formed pictures or a list of the names of pictures are displayed in the display 9, user can select the desired pictures and change the symbol images of the icons. For example, the symbol image of the icon 61 can be changed to different symbol image by moving cursor 62 on icon 62 and pushing the specific key corresponding to guidance 53 or set key (not shown) (P. 0043).  Therefore, considering the teachings of Choy, Rohrs, Brewer, Clark and Nagasawa, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the GUI further comprises an icon control for selecting an icon from a plurality of icons to be associated with the new custom action control with the teachings of Choy, Rohrs, Brewer and Clark.  One would have been motivated to combine the GUI further comprises an icon control for selecting an icon from a plurality of icons to be associated with the new custom action control with the teachings of Choy, Rohrs, Brewer and Clark in order to tailor the presentation of the information to the user's needs (Clark: Column 2, L. 5-8).

Claim 31.  Choy, Rohrs and Brewer disclose the optical disk, magnetic storage device or solid-state storage device of claim 29, but do not disclose the first graphical user interface further comprises a text entry field for receiving text to be displayed when a mouse hovers over the custom action control and a shortcut key field for receiving a keyboard shortcut key identification corresponding to a combination of keyboard keys to be assigned to the custom action control, as disclosed in the claims.  However, in the same field of invention, Clark discloses the program also may allow the user to alter the information provided at the various levels of a multi-level tool tip, for example, by customizing the tool tip information by means of a "user options" control (e.g., dialog, menu, etc.) (C. 4, L. 11-15).  Therefore, considering the teachings of Choy, Rohrs, Brewer and Clark, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the first graphical user interface further comprises a text entry field for receiving text to be displayed when a mouse hovers over the custom action control with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine the first graphical user interface further comprises a text entry field for receiving text to be displayed when a mouse hovers over the custom action control with the teachings of Choy, Rohrs and Brewer in order to tailor the presentation of the information to the user's needs (Clark: Column 2, L. 5-8).

Choy, Rohrs, Brewer and Clark do not disclose a shortcut key field for receiving a keyboard shortcut key identification corresponding to a combination of keyboard keys to the guidance information is assigned to a specific key of the key input unit 8 (P. 0028).  Therefore, considering the teachings of Choy, Rohrs, Brewer, Clark and Nagasawa, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a shortcut key field for receiving a keyboard shortcut key identification corresponding to a combination of keyboard keys to be assigned to the custom action control with the teachings of Choy, Rohrs, Brewer and Clark.  One would have been motivated to combine a shortcut key field for receiving a keyboard shortcut key identification corresponding to a combination of keyboard keys to be assigned to the custom action control with the teachings of Choy, Rohrs, Brewer and Clark in order to tailor the presentation of the information to the user's needs (Clark: Column 2, L. 5-8).

Claim(s) 24, 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choy et al. (US 5,506,952) in view of Rohrs et al. (US 8,321,537 A1) and Brewer et al. (US 5,963,207) and further in view of Lazarony, Jr. et al. (US 5,870,091).

Claim 24.  Choy, Rohrs and Brewer disclose the method of claim 22, but do not disclose the gallery comprises a quantity of custom action controls fewer than a total number of available custom action controls and wherein the gallery further comprises an expand control that when selected, is operative to expand the gallery to display all the available a collapsed combined palette is expanded by clicking the control tab of the palette to be expanded. In FIGS. 12A and 12B, a click on the "Color" control tab 106 expands the stacked group 152 of the "Color" and Gradients palettes in the combined palette 150C. If, however, the "Zoom" control button 172 is clicked instead, then all the palettes of the combined palette 150B are expanded (C. 7, L. 50-56).  Therefore, considering the teachings of Choy, Rohrs, Brew and Lazarony, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the gallery comprises a quantity of custom action controls fewer than a total number of available custom action controls and wherein the gallery further comprises an expand control that when selected, is operative to expand the gallery to display all the available custom action controls with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine the gallery comprises a quantity of custom action controls fewer than a total number of available custom action controls and wherein the gallery further comprises an expand control that when selected, is operative to expand the gallery to display all the available custom action controls with the teachings of Choy, Rohrs and Brewer in order to make all of the program controls easily accessible within the user interface (Lazarony: Column 1, L. 10-14).

Claim 25.  Choy, Rohrs, Brewer and Lazarony disclose the method of claim 24, and Lazarony further discloses referring to FIGS. 4, 5, and 6, the palettes .  Therefore, considering the teachings of Choy, Rohrs, Brewer and Lazarony, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the gallery is configured to group custom action controls into categories when expanded, as disclosed in the claims with the teachings of Choy, Rohrs, Brewer and Lazarony.  One would have been motivated to combine the gallery is configured to group custom action controls into categories when expanded, as disclosed in the claims with the teachings of Choy, Rohrs, Brewer and Lazarony in order to make all of the program controls easily accessible within the user interface (Lazarony:  Column 1, L. 10-14).

Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choy et al. (US 5,506,952) in view of Rohrs et al. (US 8,321,537 A1) .

Claim 26.  Choy, Rohrs and Brewer disclose the method of claim 21, but do not disclose receiving a right-click selection of the new custom action control; and in response to receiving the right-click selection of the new custom action control, providing, by the application, a menu comprising a plurality of commands corresponding to the new custom action control, the plurality of commands comprising a command to apply the new custom action control to the designated active message and a command to modify the new custom action control, as disclosed in the claims.  However, in the same field of invention, Luneau discloses displaying a menu to add items to a selected item by right-clicking over the selected item (P. 0013).  Therefore, considering the teachings of Choy, Rohrs, Brewer and Luneau, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine receiving a right-click selection of the new custom action control; and in response to receiving the right-click selection of the new custom action control, providing, by the application, a menu comprising a plurality of commands corresponding to the new custom action control, the plurality of commands comprising a command to apply the new custom action control to the designated active message and a command to modify the new custom action control with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine receiving a right-click selection of the new custom action control; and in response to receiving the right-click selection of the new custom action control, providing, by the application, a menu comprising a plurality of with the teachings of Choy, Rohrs and Brewer because right-clicking to display a menu is established and well known in the art and using established and well known techniques provide ease and efficiency of use.

Claim(s) 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choy et al. (US 5,506,952) in view of Rohrs et al. (US 8,321,537 A1) and Brewer et al. (US 5,963,207) and further in view of English et al. (US 7,587,678 B1).

Claim 34.  Choy, Rohrs and Brewer disclose the optical disk, magnetic storage device or solid-state storage device of claim 29, and Choy further discloses the expert mail system provides the ability to send electronic mail messages, forward electronic mail messages and other operations for dealing with electronic mail (C. 1, L. 16-18) retrieving an electronic mail (package) from an in-basket (C. 5, L. 4-7), opening an electronic mail package in a window and replying to an electronic mail package (C. 8, L. 62-64) Choy is directed to an expert electronic mail system where a user may send, forward or reply to electronic mails, and Choy is further directed to retrieving electronic mails from an in-basket and opening an electronic mail package in a window.  In the same field invention, English the employee name and title can be retrieved from lookup file, e.g., using LDAP directory lookup. The use of the TID designated address ensures that any further customer replies to this email will continue to be tracked by the feedback manager 120 (C. 10, L. 57-67), formatting a sender's address for the second email to include a display name including a name and title of the recipient of the first email (Claim 18).  Therefore, considering the teachings of Choy, Rohrs, Brewer and English, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine computer executable instructions stored thereon which, when executed by a computer, cause the computer to: determine that the request to customize the custom action control comprises a request to transmit an email message to a recipient having a title; retrieve an address corresponding to the title of the recipient from a global address book; and pre-populate a field of the first graphical user interface corresponding to the address with the address retrieved from the global address book with the teachings of Choy, Rohrs and Brewer.  One would have been motivated to combine computer executable instructions stored thereon which, when executed by a computer, cause the computer to: determine that the request to customize the custom action control comprises a request to transmit an email message to a recipient having a title; retrieve an address corresponding to the title of the recipient from a global address book; and pre-populate a field of the first graphical user interface corresponding to the address with the address retrieved from the global address book with the teachings of Choy, .

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.
The applicant argues:
The Office action acknowledges that Choy does not disclose determining whether one of a plurality of action options has been selected previously, and, when the one of the plurality of action options has not been selected previously, providing a display including a default option and at least one custom option for the one of the plurality of action options. Office action, p. 8.

The Office action, however, alleges that Brewer, at FIG. 3 and FIG. 4A and 4B, discloses “determining whether the one of the plurality of action options has been selected previously,” and “when the one of the plurality of action options has not been selected previously, providing a second GUI including a default option and at least one custom option for the one of the plurality of action options,” as recited in claim 21. Id. Applicant respectfully disagrees.



Brew was combined with Choy and Rohrs for the following claimed limitations:
1. determining whether the one of the plurality of action options has been selected previously; when the one of the plurality of action options has not been selected previously, providing a second GUI including at least one custom option for the one of the plurality of action options,
2. a second GUI including a default option,
3. saving the new custom action control to a network server configured to provide the new custom action control to a plurality of instances of a messaging application.

Applicant’s primary objection to Brewer appears to be limitations 1 and 2.  Choy discloses a similar, though not exact, feature to limitation 1.  For example, Choy discloses, if a one shot icon has already been used in a rule, then the icon is disabled because it has already been used, while other icons remain enabled (C. 10, L. 34-44).  This disclosure in Choy is analogous to, determining whether the one of the plurality of 
While Brewer may not be directed to email systems, Brewer does provide functions and user interfaces fulfill the above noted deficiencies in Choy, specifically, UI for the user to provide the required additional information for tasks that require further definition.  Brewer also provides the common feature with Choy of determining whether a task icon has been previously used in rule.  The combination of Brewer with Choy would, upon a determination that a task icon has not been used in a rule and requires additional data, provide a UI for inputting that additional information required for the rule.  Since Choy provides the base features of the limitations in question, namely determining whether a task icon has been used in a rule or not and tasks that require further information to be provided when used in a rule, Brewer does not have to disclose 

The applicant further argues:
Brewer fails to disclose determining if something is a first use, and if so, displaying anything different (e.g., the first use dialog) as recited in the claims.

As noted above, Choy discloses determining whether a task icon has been used in or rule.  Brewer discloses displaying a set of configurable options for a selected control in a separate window, including options that have been configured for other similar controls and options that have not been configured for the currently selected control in a separate window.  A determination is made whether the options for the selected control have been previously configured and the unconfigured options for the selected control are displayed in a specific area.  The purpose of determining whether an action option has been previously selected is to allow a user to configure the unconfigured options, therefore, the determination in Brewer of whether or not the options of a control have been previously configured and displaying the previously unconfigured options separately can be interpreted to be that the configurable options have not been previously selected.

The applicant further discloses:


Brewer discloses when the unconfigured options are displayed for the selected control, previously configured options for similar control are displayed to give the user the option of configuring the options of the selected control with the same values as the previously selected options of the similar controls.  The previously configured options of similar controls, that are displayed in a separate area adjacent to the unconfigured options of the selected control, are analogous to the claimed default options

Claims 29 and 36 include similar limitations and have been rejected under the same grounds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177          
6/1/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177